Case 0:20-mc-60435-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  JAMES PORATH,

         Plaintiff,                                     CASE NO.

  v.

  OFFICE DEPOT, INC.,

         Defendant.
                                         /

       PLAINTIFF’S MOTION (1) TO COMPEL PRODUCTION OF DOCUMENTS BY
        THIRD PARTY OFFICE DEPOT, INC., AND (2) TO TRANSFER MOTION TO
       NORTHERN DISTRICT OF CALIFORNIA PURSUANT TO FED. R. CIV. P. 45(f)

                                             INTRODUCTION

         In May 2018, Plaintiff James Porath filed a proposed class action lawsuit against Logitech,

  Inc. See Exhibit 1 (Proposed Class Action Complaint). Filed in the Northern District of California,

  the case alleged that Logitech falsely advertised the number of “drivers” in a popular set of

  computer speakers. Id. The District Court ultimately denied Plaintiff’s motion for class

  certification in November 2019, finding the proposed class representative to be inadequate.

         After the undersigned Plaintiff’s counsel notified the District Court that they would not be

  proposing a new class representative, the Court ordered that Plaintiff’s counsel “submit a proposed

  notice to absent class members of the demise of this class action, as well as a plan of distribution.”

  See Fed. R. Civ. P. 23(d); See Exhibit 2 (“Amended Case Management Scheduling Order”).

  Because Logitech does not possess contact information for members of the putative class,

  Plaintiff’s counsel proposed a notice plan centered on issuing subpoenas requesting document

  production to nine (9) major retailers of the at-issue Logitech speakers, including Amazon, Best

  Buy, Office Depot/Office Max, Staples, CDW, Dell Computer, Newegg, Micro Center, and Fry’s

                                                    1
Case 0:20-mc-60435-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 2 of 6



  Home Electronics. See Exhibit 3 (Plaintiff’s Proposal Regarding Notice to Absent Class

  Members”).

         The Court approved Plaintiff’s proposed notice and plan of distribution and ordered

  Plaintiff to “promptly notify the Court of any delay in response to the subpoenas.” See Exhibit 4

  (“Order Regarding Class Notice”). Plaintiff’s counsel issued subpoenas to each of the nine (9)

  retailers in January 2020. See Exhibit 5 (Plaintiff’s Status Report); see also Exhibit 6 (Subpoena

  to Office Depot). Seven (7) of the retailers timely produced documents. Id. Two did not: (1) Office

  Depot, Inc., and (2) Amazon. Office Depot, for its part, served formal written objections on

  February 7, 2020. See Exhibit 7 (Office Depot’s Objections).

         Through this enforcement proceeding, the undersigned Plaintiff’s counsel seeks to compel

  Office Depot to produce documents sufficient to allow the undersigned Plaintiff’s counsel to

  comply with the Orders of the District Court in the Northern District of California. Specifically,

  this proceeding seeks to compel Office Depot to produce documents sufficient to identify the email

  addresses of purchasers of the at-issue Logitech speakers, such that those absent class members

  can be provided the same notice—by the court-approved third-party administrator—that has now

  been received by other putative class members.

         Moreover, because the District Court in the Northern District of California has entered an

  Order approving of the substance of the subpoena to Office Depot and in fact requiring the

  undersigned Plaintiff’s counsel to promptly notify that Court of any delay in response to it, this

  enforcement proceeding should be transferred to the Northern District of California—the Court

  that has been overseeing the underlying litigation for nearly two years. The 2013 Advisory

  Committee Notes to Federal Rule of Civil Procedure 45(f) provide that transfer to the issuing court




                                                   2
Case 0:20-mc-60435-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 3 of 6



  is appropriate “in order to avoid disrupting the issuing Court’s management of the underlying

  litigation.” This motion presents a textbook case for transfer along those lines.

          The Court should transfer this proceeding to the Northern District of California.

  Alternatively, the Court should enter an Order compelling Office Depot to comply immediately

  with the subpoena attached hereto as Exhibit 6.

                                               ARGUMENT

          A.      Legal Standards

          A discovery dispute may be transferred from the district where compliance is required if

  “exceptional circumstances” justify the transfer. Fed. R. Civ. P. 45(f). One such set of “exceptional

  circumstances” is where transfer is necessary “to avoid disrupting the issuing court's management

  of the underlying litigation, as when that court has already ruled on issues presented by the

  motion.” Exist, Inc. v. Shoreline Wear, Inc., No. 15-61917-MC, 2015 WL 13694080, at *2 (S.D.

  Fla. Oct. 16, 2015) (quoting Fed. R. Civ. P. 45(f) Advisory Comm. Notes (2013)).

          Once a nonparty objects to a subpoena, “[a]t any time, on notice to the commanded person,

  the serving party may move the court for the district where compliance is required for an order

  compelling production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i). The scope of discovery a

  party may obtain through a subpoena is the same as that applicable under Federal Rule of Civil

  Procedure 26(b). Am. Fed'n of State, Cty. & Mun. Employees (AFSCME) Council 79 v. Scott, 277

  F.R.D. 474, 476 (S.D. Fla. 2011). That means a party may obtain “discovery regarding any

  nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

  of the case . . . .” Fed. R. Civ. P. 26(b)(1).




                                                    3
Case 0:20-mc-60435-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 4 of 6



         B.      The Court Should Transfer This Proceeding to The Northern District of
                 California.

         Rule 45(f) provides for transfer of a subpoena enforcement proceeding, to the district where

  the subpoena was issued, where “exceptional circumstances” are found. As the 2013 advisory

  committee notes highlight, one such exceptional circumstance is where transfer is necessary “in

  order to avoid disrupting the issuing Court’s management of the underlying litigation.” That is

  exactly the case here.

         The issuing Court has ordered, and continues to oversee, a notice program to absent class

  members in a putative class action. See Exhibits 2-5. To be timely completed, that notice program

  requires Office Depot to promptly comply with the subpoena attached hereto as Exhibit 6. Id.

  Consequently, this action should be promptly transferred to the Northern District of California.

  Transfer will allow the District Court that has been overseeing the underlying litigation for nearly

  two years, and that has ordered the notice program necessitating Office Depot’s compliance, to

  adjudicate the merits of Office Depot’s objections.

         While it’s true that the prime concern for the Court in adjudicating a motion to transfer

  pursuant to Rule 45(f) “should be avoiding burdens on local nonparties subject to subpoenas,” see

  Fed. R. Civ. P. 45(f) Advisory Comm. Notes (2013), any potential burden to Office Depot is

  outweighed here by the benefits of transfer. Office Depot is a national corporation with annual

  revenues in excess of ten billion dollars. With regard to this specific subpoena, it has already

  retained California-based outside counsel from Wilson Elser Moskowitz, a law firm with more

  than 800 attorneys and an office in San Francisco located less than two miles from the courthouse

  Plaintiff seeks transfer to (the San Francisco Courthouse for the United States District Court for

  the Northern District of California). In other words, this enforcement proceeding will be no more

  burdensome to Office Depot in San Francisco than it would be in Florida.

                                                   4
Case 0:20-mc-60435-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 5 of 6



         Furthermore, efficiency and judicial economy would best be served by transferring this

  case to the Northern District of California. See Southern The Dispatch Printing Co. v. Zuckerman,

  No. 16-cv-80037, 2016 WL 335753, at *3 (S.D. Fla. Jan. 27, 2016) (efficiency and judicial

  economy relevant considerations). The District Court in the Northern District of California knows

  the underlying litigation extremely well, given the last two years of litigation, and is uniquely well-

  positioned to adjudicate whether Office Depot should be compelled to comply with the subpoena.

  Given that, transfer to the Northern District of California would further the interests of efficiency

  and judicial economy.

         C.      Alternatively, The Court Should Compel Office Depot to Comply with The
                 Subpoena.

         In the alternative, the Court should compel Office Depot to comply with the subpoena. The

  subpoenaed information—the email addresses of putative class members in the underlying

  litigation—is relevant because it is necessary to effectuate the notice program the District Court in

  the Northern District of California ordered pursuant to Fed. R. Civ. P. 23(d). Office Depot’s

  objections are based primarily on purported privacy concerns on behalf of its customers, but: (1)

  Office Depot can designate the subpoenaed information as “confidential” pursuant to the stipulated

  protective order entered in the underlying litigation, and (2) as Plaintiff’s counsel has repeatedly

  made clear, subpoenaed information can be transmitted directly to the third-party claims

  administrator (Heffler Claims Group). In other words, neither the undersigned Plaintiff’s counsel

  nor any other Plaintiff’s attorneys need ever have access to the subpoenaed information.

         Because the subpoenaed information is relevant to the underlying dispute and because none

  of Office Depot’s objections outweigh the need for the information, the Court should—in the event

  that it does not order transfer this action to the Northern District of California—order Office Depot

  to comply with the subpoena attached hereto as Exhibit 6.

                                                    5
Case 0:20-mc-60435-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 6 of 6



                                         CONCLUSION

         The Court should transfer this action to the Northern District of California. In the

  alternative, the Court should order Office Depot to comply with the subpoena attached hereto as

  Exhibit 6.

  DATED this 27th day of February, 2020

                                             Respectfully submitted,

                                             s/ Scott D. Owens
                                             Scott D. Owens, Esq.
                                             Scott D. Owens, P.A.
                                             3800 S. Ocean Dr., Ste. 235
                                             Hollywood, FL 33019
                                             Tel: 954-589-0588
                                             Fax: 954-3370-666
                                             scott@scottdowens.com

                                             Rafey S. Balabanian*
                                             rbalabanian@edelson.com
                                             Todd Logan*
                                             tlogan@edelson.com
                                             Brandt Silver-Korn*
                                             bsilverkorn@edelson.com
                                             EDELSON PC
                                             123 Townsend Street, Suite 100
                                             San Francisco, California 94107
                                             Tel: 415.212.9300/Fax: 415.373.9435

                                             Attorneys for Plaintiff James Porath

                                             *Pro hac vice application to be filed if necessary




                                                6
